Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered November 21, 2002, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Williams, 187 AD2d 547 [1992]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The sole witness, who knew the defendant from their neighborhood, testified that the defendant, brandishing a gun, shot the victim in the course of a dice game and subsequently stole cash from the gaming table and the victim’s wallet. The testimony of a single witness is legally sufficient to support a conviction (see People v Calabria, 3 NY3d 80 [2004]; People v Williams, supra at 548). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Pagan, 291 AD2d 509, 510 [2002]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.